Citation Nr: 0316036	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Houston, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

3.  Entitlement to a compensable rating for kidney stones.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The veteran had active military service from April 1962 to 
June 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 RO rating decision.  On March 3, 
2003, a hearing was held at the RO before the undersigned, 
who is an acting veterans law judge rending the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002). 

Additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Obtain the veteran's complete 
clinical records relating to treatment 
for kidney stones from the VA Medical 
Center in Houston, Texas, since January 
1999.  These records should include any 
notes, discharge summaries and consults.

3.  Ask the veteran to identify all other 
VA and non-VA health care providers who 
have treated him for kidney stones since 
January 1999.  Obtain records from each 
health care provider he identifies.  VA 
records obtained should include any 
notes, discharge summaries, consults, and 
imaging (X-ray, MRI, CT scan).

4.  Make arrangements for the veteran to 
be afforded a VA genitourinary 
examination.  Ensure that the veteran's 
claims folder is made available to the 
examiner in conjunction the examination.  
Any tests or procedures deemed necessary 
should be conducted.

Questions for the examiner

a.  Does the veteran have 
attacks of colic?  If so, how 
frequent are they?  Do they 
require catheter drainage or 
involve infection and/or 
impairment of kidney function?

b.  Does the veteran have 
recurrent kidney stone 
formation requiring diet 
therapy, drug therapy, or 
invasive/noninvasive procedures 
conducted more than twice a 
year?

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that the requested development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  If the 
genitourinary examination is inadequate 
for any reason, return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
October 2002.  The appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


